            Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 1 of 27


                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


UNIFICATION TECHNOLOGIES LLC,                     )
                                                  )
               Plaintiff,                         )
                                                  )
    v.                                            )
MICRON TECHNOLOGY, INC.,                          )          Case No. 6:20-CV-500-ADA
MICRON SEMICONDUCTOR                              )
PRODUCTS, INC.,                                   )
MICRON TECHNOLOGY TEXAS, LLC,                     )
                                                  )
               Defendants.                        )

                         [PROPOSED] AGREED PROTECTIVE ORDER

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Unification Technologies

LLC (“Plaintiff” or “UTL”), and Micron Technology, Inc., Micron Semiconductor Products, Inc.,

and Micron Technology Texas, LLC (“Defendants” or “Micron”) (collectively, “the Parties”) have

stipulated and agreed to the terms and entry of, and the Court hereby orders the Parties to abide by,

this Protective Order.

       This Protective Order is issued to facilitate document disclosure and production under the

Local Rules of this Court and the Federal Rules of Civil Procedure. Information subject to this

Protective Order may be used only for the purposes of a lawsuit governed by this Protective Order.

Unless modified pursuant to the terms contained in this Protective Order, this Protective Order shall

remain in effect through the conclusion of each lawsuit governed by this Protective Order.

       In support of this order, the Court finds that:

       1)      Documents      and   information    containing   confidential,   proprietary   business

information, and/or trade secrets (“Confidential Information”) that bear significantly on the Parties’

claims or defenses are likely to be disclosed or produced during the course of discovery in each

lawsuit governed by this Protective Order;



                                                   1
               Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 2 of 27


          2)       Counsel for the Party receiving Confidential Information may presently be without

sufficient information to accept the representation(s) made by the Party or Non-Party producing

Confidential Information as to the confidential, proprietary, and/or trade secret nature of

such Confidential Information; and

          3)       To protect the respective interests of the Parties and Non-Parties and to facilitate

the progress of disclosure and discovery in each lawsuit governed by this Protective Order, the

Court will issue this Protective Order.

          IT IS, THEREFORE, ORDERED THAT:

                                               Definitions

          A.      “Party”: any party to the above-captioned action (“Action”), including all of its

officers, directors, employees, and outside counsel (and their support staffs).

          B.      “Plaintiff’: Unification Technologies LLC, including all of its officers, directors,

employees, and outside counsel (and their support staffs).

          C.      “Defendants”: Micron Technology, Inc., Micron Semiconductor Products, Inc., and

Micron Technology Texas, LLC, including all of their officers, directors, employees, and outside

counsel (and their support staffs).

          D.      “Material”: all information, documents, items and things produced, served, made

available, or otherwise provided in this Action (whether paper, electronic, tangible or otherwise) by

the Parties or by Non-Parties.

          E.      “Producing Party”: a Party or Non-Party that produces Material in this Action.

          F.      “Receiving Party”: a Party that receives Material from a Producing Party in this

Action.

          G.      “Designating Party”: a Party or Non-Party that designates Material as

“CONFIDENTIAL,”            “CONFIDENTIAL         OUTSIDE       COUNSEL’S          EYES   ONLY”     or

“RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” in this Action.


                                                    2
             Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 3 of 27


        H.      “Non-Party”: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.

        I.        “Data        Breach”    means        any   accidental,    unlawful,    or   unauthorized

destruction,     alteration,     disclosure,   loss,    theft,   copying,   use,   modification,   disposal,

compromise, or access to Protected Material or any act or omission that compromises or undermines

the physical, technical, or organizational safeguards put in place by Receiving Party in processing or

possessing a Producing Party’s Protected Material.

        J.       “Circuit Schematic Files”: a computer file or document containing a graphical

representation of an integrated circuit that shows the connections between the various components

of the circuit. Circuit Schematic Files include complete hierarchical printouts (e.g., in PDF format) of

schematic and logical netlist views that are used for abstract level simulation, but not for device

fabrication. Circuit Schematic Files do not include Physical Design Files.

        K.       “Physical Design Files”: a computer file or document that shows the

physical arrangement of the components of the integrated circuit, also called the circuit

layout. Physical Design Files are typically the final output product of integrated circuit design that is

used by a foundry to fabricate an integrated circuit. Physical Design Files may include, for

example, GDS (Graphic Database System), GDSII stream format, DEF (Design Exchange

Format), and LEF (Library Exchange Format) files, but do not include Circuit Schematic Files.

        L.      “HDL Source Code”: a computer file or files that contain electronic hardware

descriptions in a hardware description language, such as Verilog or VHDL. HDL Source Code

refers only to native electronic files that are in a human readable format suitable for input to an

assembler, compiler, interpreter, synthesis tool, or other translator.

        M.       “Source Code”: a compilation of computer instructions and data definitions

expressed in a human-readable form suitable for input to an assembler, compiler, interpreter, or other

translator, including HDL Source Code.


                                                        3
             Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 4 of 27


        N.      “Source Code Material”: all software, firmware, Source Code, HDL Source Code,

Circuit Schematic Files, or Physical Design Files.

        O.      “CONFIDENTIAL” Material: Material the Designating Party believes in good faith

is not generally known to others, and that the Designating Party (i) would not normally reveal to third

parties except in confidence or has undertaken with others to maintain in confidence, (ii) believes in

good faith is protected by a right to privacy under federal or state law or any other applicable privilege or

right related to confidentiality or privacy, or (iii) believes in good faith to constitute or to contain

confidential and/or proprietary information not otherwise known or available to the public.

CONFIDENTIAL Material shall include all Material referring or relating to the foregoing, including

but not limited to copies, summaries, and abstracts of the foregoing. Any Party may use the

“CONFIDENTIAL” designation only if, in the good faith belief of such Party and its counsel, the

unrestricted disclosure of such information and/or Materials could be potentially harmful to

the business or operations of the party.

        P.       “CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” Material: Material the

Designating Party believes in good faith is not generally known to others and has significant

competitive value such that unrestricted disclosure to others would create a substantial risk of serious

injury, and which the Designating Party (i) would not normally reveal to third parties except in

confidence or has undertaken with others to maintain in confidence, (ii) believes in good faith

is protected by a right to privacy under federal or state law or any other applicable privilege or right

related to confidentiality or privacy, or (iii) believes in good faith constitutes proprietary financial,

research, development, technical, or commercially sensitive competitive information that

the Producing Party maintains as highly confidential in its business or the disclosure of which is

likely to cause harm to the competitive position of the Producing Party. CONFIDENTIAL -

OUTSIDE COUNSEL’S EYES ONLY Material shall include all Material referring or relating to the

foregoing, including but not limited to copies, summaries, and abstracts of the foregoing.


                                                     4
            Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 5 of 27


       Q.       “RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY”

Material: Material constituting Source Code Material as produced pursuant to Paragraph 13

below or as incorporated into, for example, documents, answers to interrogatories, technical expert

reports, or deposition testimony. RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES

ONLY Material shall include all Material referring or relating to the foregoing, including but not

limited to copies, summaries, and abstracts of the foregoing. References to the Bates number of a

previously printed page of RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY

Material are not RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY Material.

       R.      “Involved In The Prosecution Of Patents Or Patent Applications”: participation in any way

on behalf of a patent owner/patent applicant or other person or entity having ownership, license, or other

financial interest in the patent or in the patent or reissue application, in (i) reexamination

proceedings before the United States Patent and Trademark Office or any foreign agency responsible

for examining or issuing patents (which, for clarity, does not include review proceedings before

the Patent Trial and Appeal Board), or (ii) drafting, reviewing, approving, or prosecuting any

portion (e.g., any claim, any figure, or any specification language) of a patent application (including, but

not limited to, provisional, non-provisional, original, continuation, continuation-in-part, divisional,

reissue, and/or continued prosecution applications) or any portion of any amendment,

response, reply, or other paper submitted to the United States Patent and Trademark Office or any

foreign agency responsible for examining or issuing patents (which, for clarity, does not include

review proceedings before the Patent Trial and Appeal Board).

       S.       “Protected Matters”: Confidential Information, including but not limited to

documents, deposition testimony, discovery responses, summaries of Confidential Information or

briefs discussing or containing Confidential Information, as well as copies thereof, disclosed or

produced by any Producing Party in a lawsuit governed by this Protective Order. No Material

shall be deemed Protected Matters if:


                                                    5
            Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 6 of 27


               (1)     it is in the public domain at the time of disclosure;

               (2)     it becomes part of the public domain;

               (3)     the Receiving Party can show it was in the Receiving Party’s rightful and

lawful possession at the time of disclosure;

               (4)     the Receiving Party lawfully received it from a Non-Party without restriction

as to disclosure, provided such Non-Party has the right to make the disclosure to the Receiving Party;

or

               (5)     the Receiving Party can show it was independently developed by the

Receiving Party after the time of disclosure by personnel who did not have access to the Producing

Party’s Protected Matters.

                                     Confidential Information

       1.      Except as otherwise indicated below, Protected Matters may be designated by a

Producing Party or Designating Party as “CONFIDENTIAL,” “CONFIDENTIAL - OUTSIDE

COUNSEL’S EYES ONLY,” or “RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S

EYES ONLY” as described below.

       2.      Protected Matters and any information contained therein shall not be used or shown,

disseminated, copied, or in any way communicated to anyone for any purpose whatsoever, except as

provided in this Protective Order.

       3.      Protected Matters designated as “CONFIDENTIAL” and any information contained

therein may be disclosed (and copies may be made to facilitate this disclosure) only to the following

persons (“Qualified Persons”):

               (a)     Outside counsel of record in a lawsuit governed by this Protective Order for

the Party receiving Protected Matters;

               (b)     Any four (4) in-house counsel of a Receiving Party who have responsibility

for maintaining, defending, or evaluating this litigation. No CONFIDENTIAL Material shall be


                                                   6
             Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 7 of 27


disclosed to such in-house counsel until the individual has signed the Confidentiality

Undertaking attached hereto as Exhibit A, thereby declaring that he or she has read and understands this

Protective Order and agrees to be bound by its provisions. Such written agreement shall be retained

by counsel for the Receiving Party;

                (c)     Administrative staff, e.g., paralegals and secretaries, working for counsel

defined in Paragraphs 3(a) and 3(b) (excluding experts and investigators) assigned to and

necessary to assist counsel in the preparation and trial of this action;

                (d)     The Court and Court personnel;

                (e)     The Mediator;

                (f)     Actual or potential independent experts or consultants (including translators)

who have been approved in accordance with Paragraph 14, including signing a document agreeing

to be bound by the terms of this protective order (at Exhibit A hereto) and whose identity, as well as

all present and prior relationships or affiliations, is provided to the Producing Party whose Protected

Matters are to be disclosed for purposes in accordance with Paragraph 14;

                (g)     Personnel of graphics, litigation support (including stenographic reporters,

videographers, and/or their staff), and trial/jury consulting firms, including any mock jurors, engaged

by a Party or its attorneys in connection with a lawsuit governed by this Protective Order who have

signed or whose representative has signed Exhibit A hereto prior to any disclosure of Protected

Matters; and

                (h)     the author, addressee, or recipient of a document containing the information

in a deposition or at trial; and to the extent the author, addressee or recipient is a former employee of

the Producing Party, only if he or she signs the Confidentiality Undertaking.

        4.      Protected Matters designated as “CONFIDENTIAL - OUTSIDE COUNSEL’S EYES

ONLY” shall be restricted in circulation to Qualified Persons described in paragraphs 3(a), 3(c), 3(d),

3(e), 3(f), 3(g), and 3(h) above, and two (2) in-house counsel of a Receiving Party who have


                                                     7
            Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 8 of 27


responsibility for maintaining, defending, or evaluating this litigation if the in-house counsel signs

the Confidentiality Undertaking and provides it to opposing counsel.

       5.            Protected Matters designated as “RESTRICTED CONFIDENTIAL - OUTSIDE

COUNSEL’S EYES ONLY” shall be restricted in circulation to Qualified Persons described in

paragraphs 3(a), 3(c) (excluding employees of 3(b)), 3(d), 3(e), 3(f), 3(g) (excluding mock

jurors), and 3(h).

       6.       To the extent that Protected Matters or information contained therein is used in

depositions, at hearings, or at trial, such documents or information shall remain subject to the

provisions of this Protective Order, along with the transcript pages of the deposition testimony and/or

trial testimony referring to the Protected Matters or information contained therein.

       7.      This Protective Order shall apply to the Parties and any Non-Party from whom

discovery may be sought and who desires the protection of this Protective Order. Thus, any Non-Party

requested or required to produce or disclose information in this proceeding, through subpoena or

otherwise, may designate such information pursuant to the terms of this Protective Order.

       8.       In the event a Receiving Party wishes to use any “CONFIDENTIAL” or

“CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” Material in any affidavits, briefs,

memoranda of law, or other papers filed or introduced in Court in a lawsuit governed by this

Protective Order, such information used therein shall be filed under seal with the Court.

“RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” Material must also be

filed under seal in compliance with Paragraph 13(i).

       9.       Nothing in this Protective Order shall preclude any Receiving Party to a lawsuit

governed by this Protective Order or their attorneys from (1) showing a document prepared prior to the

filing of this action and designated as “CONFIDENTIAL,” “CONFIDENTIAL - OUTSIDE

COUNSEL’S EYES ONLY,” or “RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S

EYES ONLY” to an individual in a deposition or at trial who appears as an author, addressee or


                                                  8
             Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 9 of 27


recipient of a copy of the document on the document’s face, and to the extent the author, addressee

or recipient is a former employee of the Producing Party, only if he or she signs the

Confidentiality Undertaking, or (2) disclosing or using, in any manner or for any purpose, any

information or documents from the Party’s own files which the Party itself has designated as

“CONFIDENTIAL,” “CONFIDENTIAL                     -       OUTSIDE      COUNSEL’S         EYES        ONLY,”   or

“RESTRICTED            CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” to an individual

employed by the Party.

       10.         The Receiving Party of any Protected Material shall have and maintain appropriate

physical, organizational, and technical processes, security standards, guidelines, controls, and

procedures to protect against a Data Breach (“Appropriate Safeguards”), and shall ensure that its

professional vendors, experts and any other person or entity that receives Protected Material pursuant

to this Stipulated Protective Order implements and maintains Appropriate Safeguards.

                                                  Depositions

       11.         Confidential Information disclosed at (a) the deposition of a Party or one of its present

or former officers, directors, employees, agents or independent experts retained by counsel for the

purpose of a lawsuit governed by this Protective Order, or (b) the deposition of a Non-Party, may be

designated by any Producing Party (including the Non-Party disclosing any such Confidential

information) as “CONFIDENTIAL,” “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY,” or

“RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” Material by

indicating    on     the   record   at   the   deposition     that   the    testimony   is    “CONFIDENTIAL,”

“CONFIDENTIAL              -     OUTSIDE       COUNSEL’S             EYES     ONLY,”         or     “RESTRICTED

CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” Material and is subject to the provisions of

this Protective Order. Any Producing Party (including the Non-Party having disclosed such

Confidential Information) may also designate information disclosed at such deposition as

“CONFIDENTIAL,”                “CONFIDENTIAL          -   OUTSIDE          COUNSEL’S         EYES    ONLY,”   or

“RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” Material by notifying
                                                          9
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 10 of 27


all of the Parties in writing at the time of deposition or before twenty-one (21) days after receipt

of the transcript. Each Receiving Party shall attach a copy of such written notice or notices to the

face of the transcript and each copy thereof in his possession, custody, or control. Unless

previously designated in accordance with this Protective Order, all deposition transcripts shall

be treated as “CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” for a period of twenty-

one (21) days after the receipt of the transcript.

       12.     At any time after the delivery of Protected Matters, counsel for the Receiving Party or

Parties receiving the Protected Matters may challenge the designation of all or any portion thereof,

including the level of the confidentiality designation, by providing written notice thereof to

counsel for the Producing Party disclosing or producing the Protected Matters. If the Parties do

not resolve the dispute within fourteen (14) days of the Producing Party receiving written notice of the

challenge, the Receiving Party or Parties receiving the Protected Matters wishing to contest the

designation may file a motion with the Court with regard to any Protected Matters in dispute. Upon the

filing of such a motion by the Receiving Party or Parties, the Producing Party or Parties producing the

Protected Matters shall have the burden of establishing that the disputed Protected Matters

are entitled to confidential treatment at the designated level. All Protected Matters are entitled

to confidential treatment pursuant to the terms of this Protective Order until and unless the Parties

formally agree in writing to the contrary or a contrary determination is made by the Court as to

whether all or a portion of the Protected Matters are entitled to confidential treatment at the

designated level.

                “Restricted Confidential – Outside Counsel’s Eyes Only” Material

       13.      Protected Matters designated as “RESTRICTED CONFIDENTIAL - OUTSIDE

COUNSEL’S EYES ONLY” shall be subject to additional protections given the particularly sensitive

nature of the information, unless otherwise advised by the Producing Party:

                (a)     All RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES

    ONLY Material shall be made available by the Producing Party to the Receiving Party’s outside
                                                     10
          Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 11 of 27


counsel and/or experts who have been approved according to Paragraph 14 either in searchable PDF

format or in native format in a secure room on a secured computer without Internet access or network

access to other computers and with all input/output ports (such as USB) blocked, as necessary and

appropriate to prevent and protect against any unauthorized copying, transmission, removal or other

transfer of any RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY Material

outside or away from the computer on which the RESTRICTED CONFIDENTIAL -

OUTSIDE COUNSEL’S EYES ONLY Material is provided for inspection (the “Secure

Computer”). The Secure Computer will be located at one of the three following locations: (i) the

offices of outside counsel for the Producing Party in this Action (e.g., Winston & Strawn in

Dallas, Texas); (ii) the offices of Micron Technology, Inc., Micron Semiconductor Products, Inc.,

and Micron Technology Texas, LLC within the Western District of Texas; or (iii) at any other

location mutually agreed upon by counsel for the Receiving Party and the Producing Party.

                The parties agree to meet and confer if the Secure Computer was not manufactured

within the past five (5) years and thereby slows down the inspection process. The Producing Party

shall provide the Receiving Party with information explaining how to start, log on to, and operate

the Secure Computer in order to access the produced RESTRICTED CONFIDENTIAL -

OUTSIDE COUNSEL’S EYES ONLY Material on the Secure Computer. After the Secure

Computer has been prepared and provided to the Receiving Party, the Producing Party shall thereafter

provide access to the Secure Computer during regular business hours on reasonable notice provided in

writing by the Receiving Party (which shall be no less than at least five (5) business days’ notice)

and may be accessed by the Receiving Party using this process throughout the case up to and

including trial. This written notice from the Receiving Party shall identify in writing to the

Producing Party the persons who will be conducting the inspection or will be present during the

inspection. The Producing Party shall install software tools that are customary for viewing and

searching the Material on the Secure Computer. The Producing Party shall provide a list of the tools

that it intends to install on the Secure
                                                11
        Case
         Case6:20-cv-00500-ADA
              6:20-cv-00500-ADA Document
                                 Document39-1
                                          40 Filed
                                              Filed10/29/20
                                                    10/27/20 Page
                                                              Page12
                                                                   12ofof27
                                                                          28


Computer twelve (12) business days before the Secure Computer is made available for inspection.

The Receiving Party’s outside counsel and/or experts who have been approved according to

Paragraph 14 may request that commercially available software tools reasonably necessary to assist

in reviewing and searching the electronic information be installed on the Secure Computer. The

Receiving Party must provide the Producing Party with the software tool(s) and evidence sufficient

to establish the existence of a license that authorizes such installation at least five (5) business days

in advance of the date upon which the Receiving Party wishes to have the additional software tools

available for use on the Secure Computer. For emphasis, it should be noted that the tools for

reviewing RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY Material may

not be used to circumvent the protections of this Protective Order in any way. Moreover, the

Receiving Party shall not at any time use any compilers, interpreters or simulators in connection with

the Producing Party’s RESTRICTED CONFIDENTIAL-OUTSIDE COUNSEL’S EYES ONLY

Material, and in no event shall the Receiving Party cause tools to be installed on the Secure Computer

that have the effect of altering, modifying, deleting, copying, or otherwise permitting the

reproduction or removal of such RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES

ONLY Material. In addition, the Receiving Party shall not be permitted to bring electronic devices,

including but not limited to hard drives, cellular phones, PDAs, cameras, and voice recorders, into

the location of the Secure Computer with the following exception. Except as provided here and in

Paragraph 13(i), no electronic copies of RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S

EYES ONLY Material shall be made.

               (b) The Receiving Party’s outside counsel and/or experts approved according to

Paragraph 13 shall be entitled to take notes (electronic or nonelectronic) relating to the Source Code

Material but may not copy the Source Code Material into such notes. To the extent the Receiving

Party desires to take notes electronically, the Producing Party shall allow the Receiving Party to take

notes on the Secure Computer or provide a note-taking computer (e.g., a computer, which is distinct


                                                   12
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 13 of 27


from the Secure Computer, that is not linked to any network, including a local area network (“LAN”),

an intranet, or the Internet, and has image making functionality of any type disabled, including but

not limited to camera or video functionality) (“Note-Taking Computer”) with a current, widely used

word processing program for the Receiving Party’s use in taking such notes. The Note-Taking

Computer shall be used for the sole purpose of note-taking and shall be retained by the Producing

Party. The Note-Taking Computer shall have disk encryption and be password protected. Other than

the Note-Taking Computer, use or possession of any input/output device (e.g., USB memory stick,

mobile phone or tablet, camera or any camera-enabled device, CD, floppy disk, portable hard drive,

laptop, or any device that can access the Internet or any other network or external system, etc.) is

prohibited while accessing the Secure Computer.

                (c)     Upon request, such notes shall be printed and promptly given to the Receiving

Party to retain, and the computer cleared of such notes. Any such printed notes shall be designated as

and treated as RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY

material. Any printed notes shall also be treated as paper copies of RESTRICTED CONFIDENTIAL -

OUTSIDE COUNSEL’S EYES ONLY material, except that printed notes will not count toward the

Receiving Party’s page limits in Paragraph 13(d) below. Rather, printed notes shall be limited to a

total of one hundred (100) pages. In the event this limit is inadequate for the Receiving Party, the Parties

agree to negotiate in good faith to establish a reasonable extension on that limit. The Note-Taking

Computer shall have no features which would hinder the complete clearing of the Receiving Party’s

notes after such notes have been printed. Any such notes shall not include copies or

reproductions of portions of the Source Code Material, however, the notes may contain filenames,

directory names, module names, or procedure names. No copies of all or any portion of the Source

Code Material may leave the room in which the Source Code Material is inspected except as

otherwise provided herein. Further, no written or electronic record of the Source Code Material is

permitted except as otherwise provided herein. The Producing Party will not retain a copy of any


                                                    13
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 14 of 27


printed notes. The log of such notes need not be produced to any other party absent Court Order

(e.g., potentially in connection with a Protective Order violation motion). During any review of

Material on the Secure Computer, the Producing Party may visually monitor the activities of

the Receiving Party’s representatives from outside the room where the Secure Computer is located,

but the Producing Party shall not make any recording, including any audio, video or digital recording, of

the activities of the Receiving Party’s representatives. However, in the event that any Material is

reviewed on a Secure Computer at Micron Technology, Inc., Micron Semiconductor Products, Inc.,

and Micron Technology Texas, LLC using a software review tool licensed to Micron, a Micron

employee shall operate such software review tool in cooperation with the Receiving Party to

facilitate the review.

               The Receiving Party shall also be entitled to take depositions of the Producing Party’s

experts and other witnesses with access to the Source Code Material on the Secure Computer

during the deposition upon request prior to the deposition. To the extent there is any

objection by the Producing Party to hold a deposition where the Secure Computer is located,

the Parties shall meet and confer to determine another location mutually agreed upon by counsel for

the Receiving Party and the Producing Party to hold the deposition where the witness can access

Source Code Material.

               (d)       Under   no   circumstances    are   printouts   or   copies   of   RESTRICTED

CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY Material to be made except by the

Producing Party. At the request of the Receiving Party, the Producing Party shall provide

paper copies (“Original Printouts”) of portions of the Source Code Materials on the Secure

Computer that are requested by the Receiving Party and are reasonably necessary to facilitate the

Receiving Party’s preparation of court filings, expert reports, and trial exhibits. The Parties

acknowledge and agree that the purpose of the protection herein would be frustrated by printing

large portions of code for review and analysis elsewhere. The total number of pages of “Original

Printouts” shall not exceed 250 pages. If the Receiving Party has already received a total of 250 pages
                                                  14
and believes that additional pages are
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 15 of 27


reasonably required for its case preparation, the Parties will follow the meet and confer

requirements outlined below. Original Printouts that exceed 25 continuous pages shall be presumed

excessive unless the Receiving Party provides a reasonable justification that such printed

portions are necessary.      The    Producing        Party   shall   Bates   number,   copy,   and   label

“RESTRICTED          CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” material on any

Original Printouts. If the Producing Party objects that the portions requested to be printed are

excessive and/or not reasonably necessary to any case preparation activity, the Producing Party shall

make such objection known to the Receiving Party within five (5) business days. If, after meeting

and conferring, the Producing Party and the Receiving Party cannot resolve the objection, the

Receiving Party or the Producing Party shall be entitled to seek a Court resolution of whether the

print request is reasonably necessary to any case preparation activity as provided herein. The day after

the completion of the meet and confer process, the Parties shall contact the Court’s clerk to

schedule a conference. The Producing Party must use its power to object reasonably and may not, for

example, make an objection simply to introduce delay or attempt to discover privileged

information. In the absence of any objection, or upon resolution of any such dispute by the Court, the

Producing Party shall provide via overnight mail one copy set of such Original Printouts to the Receiving

Party within five (5) business days. The Original Printouts shall constitute part of the

RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY Material produced by the

Producing Party in this action.

               (e)     Unless otherwise agreed in advance by the Parties in writing, the Receiving

Party’s outside counsel and/or experts who have been approved according to Paragraph 13 shall

remove all notes, documents, and all other materials from the room that may contain work product

and/or attorney-client privileged information at the end of each day. Materials inadvertently left in the

review room do not operate as a waiver of the attorney work product doctrine or any other

applicable privilege and shall be returned to the owner promptly. The Producing Party shall not be

responsible for any items left in the review room.
                                                      15
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 16 of 27


               (f)        Other than as provided herein, the Receiving Party will not copy, remove, or

otherwise transfer any RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY

Material from the Secure Computer including, without limitation, copying, removing, or transferring

the Material onto any other computers or peripheral equipment. The Receiving Party will

not electronically transmit any RESTRICTED CONFIDENTIAL – OUTSIDE COUNSEL’S

EYES ONLY Material in any way from the Producing Party’s facilities or the offices of its

outside counsel of record. This provision does not prevent the Parties from including

RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY Material in filings with

the Court made under seal. Unless otherwise agreed by the Producing and Receiving Parties, service

copies of such filings must be served via secure FTP or FedEx.

               (g)        The Receiving Party’s outside counsel of record may make no more than two (2)

additional paper copies of any portions of the Original Printouts of RESTRICTED

CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY Material received from a Producing

Party pursuant to Paragraph 12(c), not including copies attached to court filings or used

at depositions. The Receiving Party’s outside counsel of record shall maintain a complete log of

Bates numbers of printed RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES

ONLY Material that lists the individuals who have reviewed and/or received paper copies of such

Material, including the Bates number(s) of the copy and when it was provided to that person, and

produce that log within five (5) business days of a Producing Party’s written request. In addition, any

outside experts      or    consultants   of   the   Receiving   Party   with   access   to   RESTRICTED

CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY Material shall not make any use of the

Material for any purpose other than this Action.

               (h)        The Receiving Party’s outside counsel of record and any person receiving a

copy of any RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY Material

shall maintain and store any paper copies of the Material at their offices in a manner that prevents


                                                     16
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 17 of 27


duplication of or unauthorized access to the Material, including, without limitation, storing

the Material in a locked room or cabinet at all times when it is not in use.

               (i)     All paper copies of RESTRICTED CONFIDENTIAL - OUTSIDE

COUNSEL’S EYES ONLY Material shall be securely destroyed in a timely manner if they are no

longer in use (e.g., at the conclusion of a deposition). Copies of any such Material that are marked as

deposition exhibits shall not be provided to the Court Reporter or attached to deposition transcripts;

rather, the deposition record will identify the exhibit by its production numbers. If the deposition

exhibit has been marked up or altered in any way by the deponent, the Receiving Party shall store the

exhibit in the same way paper copies of the RESTRICTED CONFIDENTIAL - OUTSIDE

COUNSEL’S EYES ONLY Material are stored.

               Except as provided in this sub-paragraph, absent express written permission from the

Producing Party, the Receiving Party may not create electronic images, or any other images, or make

electronic copies, of the RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY

Material from any paper copy of Material for use in any manner (including by way of example

only, the Receiving Party may not scan the Material to a PDF or photograph the Material). Paper

copies of the Original Printouts also may not be converted into an electronic document, and may not

be scanned using optical character recognition (“OCR”) technology. However, a Receiving Party

may make and use images of portions of the Material if reasonably necessary for court filings,

expert reports, discovery responses, and other similar documents. In preparing such documents, a

Receiving Party shall not transmit RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S

EYES ONLY Material or any summaries of such documents that are in electronic form (e.g., PDF,

TIFF, Word, Excel files) outside of the Receiving Party (e.g., in e-mail traveling on the

Internet) unless the documents or summaries are encrypted using PGP© encryption with a pass

phrase whose length is at least 10 characters. All such documents shall be clearly marked

“RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY Material.” Unless

agreed by the Producing Party, images
                                                 17
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 18 of 27


or copies of the Material shall not be included in any correspondence (references to

production numbers shall be used instead).

                              Disclosure to Experts or Non-Party Consultants

       14.      An independent expert’s or consultant’s access to Protected Matters shall be

subject to the terms in this paragraph, including the notice-and-objection provisions below, and

the requirement that the expert or consultant execute the Confidentiality Undertaking attached

hereto as Exhibit A. The Party that retained the expert or consultant shall retain the Confidentiality

Undertaking and must provide a copy to every Producing Party whose Protected Matters the

expert or consultant might access, prior to such access.

               (a)     Before a Receiving Party may disclose, directly or indirectly, any Protected

Matters to an independent expert or consultant, the Receiving Party must give written notice to

the Producing Party of the following information as it relates to the expert or consultant:

                       (i)        current curriculum vitae, including the full name of the individual and

               the city and state of his or her primary residence;

                       (ii)       business address and title;

                       (iii)      nature of business or profession;

                       (iv)       any previous or current relationship (personal or professional) with any

               of the Parties or any prior assignees of any of the asserted patents that also

               manufacture or sell solid state drives;

                       (v)        a listing of other actions (including case name, case number, and

               court/agency) in which the individual has testified (at trial, deposition or in a hearing)

               over the last four years;

                       (vi)       the individual’s current employer;

                       (vii)      all companies for which the individual has consulted or been employed

               by, within the past four years, the years of such consulting or employment and brief


                                                     18
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 19 of 27


               description of the work performed for any position that the individual directly worked

               on managing data in non-volatile memory; and

                       (viii)   a copy of the expert’s or consultant’s signed Confidentiality

               Undertaking (in the form attached hereto as Exhibit A). A separate Confidentiality

               Undertaking shall not be required for staff members working under the supervision of

               an individual signing a Confidentiality Undertaking in the form of Exhibit A. An

               individual signing a Confidentiality Undertaking in the form of Exhibit A, however,

               shall accept full responsibility for taking measures to ensure that staff members

               working under his or her supervision comply with terms of this Protective Order.

               (b)     A Party that makes a written notice and provides the information specified in

the preceding paragraph may disclose the Protected Matters to the identified expert or consultant

unless, within five business (5) days of the written notice, the Producing Party objects in writing.

               (c)     If an objection is made, the Producing and Receiving Parties shall meet and

confer to try to resolve the dispute by agreement. If no agreement is reached within five (5) business

days, the Producing Party may move the Court for an order that access to Protected Matters be denied

the designated individual, or other appropriate relief within five (5) additional business days. If the

Producing Party moves the Court for relief, unless and until the Court determines otherwise, no

disclosure of any such Protected Matters shall be made by the Receiving Party to any expert or

consultant to whom an objection has been made. If the Producing Party does not move the Court for

relief within five (5) business days, the Receiving Party may disclose the Protected Matters to the

identified expert or consultant.

                                   Inadvertent Failure to Designate

       15.     If, through inadvertence, a Producing Party in a lawsuit governed by this Protective

Order provides any information without marking the information as “CONFIDENTIAL,”

“CONFIDENTIAL          -   OUTSIDE        COUNSEL’S        EYES     ONLY,”       or   “RESTRICTED


                                                  19
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 20 of 27


CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY,” the Producing Party may subsequently

inform the Receiving Party of the specific designation of the disclosed information, and the

Receiving Party shall treat the disclosed information as “CONFIDENTIAL,” “CONFIDENTIAL -

OUTSIDE COUNSEL’S EYES ONLY,” or “RESTRICTED CONFIDENTIAL - OUTSIDE

COUNSEL’S EYES ONLY” Material upon receipt of written notice from the Producing Party. To

the extent the Receiving Party has already disclosed such information, the Receiving Party shall

use its best efforts to promptly collect any copies of disclosed material that have been provided to

individuals other than those authorized under this Protective Order, and if collected, shall destroy or

return them to the Producing        Party.       Inadvertent        or    unintentional    production   of

“CONFIDENTIAL,”         “CONFIDENTIAL           –         OUTSIDE        COUNSEL’S        EYES    ONLY,”

or   “RESTRICTED         CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” Material that

is not so designated shall not be deemed a waiver in whole or in part of a claim for treatment

as “CONFIDENTIAL,” “CONFIDENTIAL                 -        OUTSIDE        COUNSEL’S        EYES    ONLY,”

or   “RESTRICTED         CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY.”

                                      Prosecution Bar

       16.     Any Material designated CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY

that is related to managing data in solid state drive technologies, other than non-technical

information, such as financial or licensing information, or any material designated RESTRICTED

CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY is subject to a PROSECUTION BAR.

Absent written consent from the Producing Party, this PROSECUTION BAR means that any person

employed or retained by the Receiving Party in this Action who has received and reviewed the

Producing Party’s Material described above shall not be Involved In The Prosecution Of Patents Or

Patent Applications relating to managing data in solid state drive technologies from the time the

affected individual first reviewed such Material through and including two (2) years following the

entry of a final, non-appealable judgment or order or the complete settlement of all claims and


                                                     20
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 21 of 27


dismissal with or without prejudice in this Action. In addition, a person subject to this

PROSECUTION BAR can participate or assist in a reexamination or review (including inter partes or

post-grant review) by the United States Patent and Trademark Office of a patent asserted by

Plaintiff in this Action, provided that such participation or assistance shall not include

suggesting, drafting, or amending patent claim language.

       17.     To minimize the risk of inadvertent disclosure, any party defending a patent in a

reexamination or review that intends to seek claims amendments or new claims must erect an ethical

wall between the attorney(s) who received “CONFIDENTIAL - OUTSIDE COUNSEL’S EYES

ONLY” or “RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY” Material

and the attorney(s) who are involved in seeking to amend the claims or prepare new claims in the

proceeding. This PROSECUTION BAR shall begin when access to designated “CONFIDENTIAL -

OUTSIDE COUNSEL’S EYES ONLY” or “RESTRICTED CONFIDENTIAL - OUTSIDE

COUNSEL’S EYES ONLY” Material is first received by the affected individual and shall end one (1)

year after final termination of this action.

                                       Privilege/Work Product

       18.     The Parties agree to make a good-faith effort to provide a privilege log. The Parties

further agree that the following information need not be included on a privilege log: documents,

communications and other information (1) regarding selection of counsel; (2) regarding

activities undertaken in compliance with the duty to preserve information pursuant to Fed. R.

Civ. P. 26(b)(3)(A) and (B); or (3) generated after the filing of the complaint in this lawsuit.

       19.     If a Producing Party inadvertently produces a document or tangible item that it later

discovers or in good faith asserts to be privileged, protected by the work product doctrine, or subject to

some other immunity from disclosure (“Privileged Material”) the production of that Privileged

Material shall not be deemed to constitute a waiver of any applicable privileges, work product

protection, or immunity from disclosure. In such circumstances, upon discovery of the inadvertent


                                                  21
           Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 22 of 27


disclosure, the Producing Party shall immediately notify the Receiving Party of the inadvertent

production, and request either the return or confirmation of destruction of the Privileged

Materials. Within five (5) business days of receiving such notification, the Receiving Party shall

return or confirm destruction of all such materials, except for one copy to be used solely for the

purpose of challenging the privilege of mistaken production. Such return or confirmation of

destruction shall not preclude the Receiving Party from seeking to compel production of the materials

within twenty-one (21) business days of receiving such notification or at such other time as the Parties

agree to in writing, and shall not constitute an admission by the Receiving Party that the materials were,

in fact, privileged or otherwise protected in any way. The Producing Party shall retain the Privileged

Material for submission to the Court in the event the Receiving Party moves to compel.

Summaries of inadvertently produced documents shall be destroyed by the Receiving Party within

twenty-one (21) business days if a motion to compel is not brought or is denied.

       20.     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Matters to any person or in any circumstance not authorized under this Protective

Order, the Receiving Party must immediately (a) notify in writing the Producing Party of the

unauthorized disclosures, (b) use its best efforts to retrieve all copies of the Protected Matters, (c)

inform the person or persons to whom unauthorized disclosures were made of all the terms of this

Protective Order, and (d) request such person or persons to execute the “Confidentiality

Undertaking” that is attached hereto as Exhibit A. Unauthorized or inadvertent disclosure does not

change the status of Protected Matters or waive the right to hold the disclosed document or

information as Protected Matters.

                                        Third Party Requests

       21.     If any Receiving Party under the terms of this Protective Order receives a subpoena,

order, or other legal process commanding the production of such Protected Matters (a “Third

Party Request”), such Receiving Party shall not produce any Protected Matters in response to the

Third Party Request without the prior written consent of the Producing Party or an order of a
                                                   22
court of
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 23 of 27


competent jurisdiction, except as otherwise provided by this paragraph. A Receiving Party

receiving a Third Party Request shall promptly notify the Producing Party of such Third Party

Request, in writing (by e-mail or fax, if possible) immediately and in no event more than three (3)

business days after receiving the Third Party Request. Such notification must include a copy of

the subpoena or court order. The Receiving Party also must immediately inform in writing the Party

who sent the Third Party Request that some or all the material covered by the Third Party Request

is the subject of this Protective Order and include a copy of this Protective Order. The purpose of

imposing these duties is to alert the interested parties to the existence of this Protective Order

and to afford the Producing Party in this action an opportunity to protect its confidentiality

interests in the court from which the Third Party Request issued. The Producing Party shall bear the

burdens and the expenses of seeking protection of its confidential material in that court. Nothing in

these provisions should be construed as requiring a Receiving Party in this Action to disobey a

lawful directive from another court.

       22.     Other proceedings: By entering this Protective Order and limiting the disclosure

of information in any lawsuit governed by this Protective Order, the Court does not intend to preclude

another court from finding that information may be relevant and subject to disclosure in another case. Any

person or party subject to this Protective Order who becomes subject to a motion to disclose

another party’s information designated as confidential pursuant to this Protective Order shall

promptly notify that party of the motion so that the party may have an opportunity to appear and be

heard on whether that information should be disclosed.

          A Non-Party’s Protected Material Sought to Be Produced in This Litigation

       23.      The terms of this Protective Order are applicable to information produced by a Non-

Party in this Action and designated as “CONFIDENTIAL,” “CONFIDENTIAL OUTSIDE

COUNSEL’S EYES ONLY” or “RESTRICTED CONFIDENTIAL - OUTSIDE COUNSEL’S

EYES ONLY”. Such information produced by Non-Parties in connection with this Action is


                                                   23
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 24 of 27


protected by the remedies and relief provided by this Protective Order. Nothing in these provisions

should be construed as prohibiting a Non-Party from seeking additional protections.

               (a)      In the event that a Party is required, by a valid discovery request, to produce a

Non-Party’s Confidential Information in its possession, and the Party is subject to an agreement with

the Non-Party not to produce the Non-Party’s Confidential Information, then the Party shall:

                        (i)      promptly notify in writing the Non-Party that some or all of the Non-

               Party’s Confidential Information is subject to a discovery request;

                        (ii)     promptly provide the Non-Party with a copy of the Protective Order in

               this Action, the relevant discovery request(s), and a reasonably specific description of

               the information requested; and

                        (iii)    make the information requested available for inspection by the Non-

               Party.

               (b)      If the Non-Party fails to object or seek a protective order from this Court

within the time period provided for in the agreement with the Non-Party not to produce the Non-

Party’s Confidential Information, or if no time period is provided, within 14 days of receiving the

notice and accompanying information, the party receiving the discovery request may produce the

Non-Party’s Confidential Information responsive to the discovery request. If the Non-Party timely

seeks a protective order, the party receiving the discovery request shall not produce any information

in its possession or control that is subject to the confidentiality agreement with the Non-Party before

a determination by the Court. Absent a court order to the contrary, the Non-Party shall bear the burden

and expense of seeking protection in this Court of its Material.

                                Discovery From Experts and Consultants

       24.     Discovery of materials from experts and consultants will be subject to the following

limitations:

               (a)      The following materials will be excluded from expert discovery or inquiry at


                                                   24
           Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 25 of 27
trial: (1) draft expert reports or declarations and outlines thereof; (2) documents or notes prepared

by testifying experts or their assistants, except for those that form or provide a basis for the expert’s

opinion; (3) communications between testifying experts, or their assistants, and outside counsel

of record, except for those which form or provide a basis for the expert’s opinion; and (4)

communications between testifying experts, or their assistants, and other experts or

consultants (testifying or not), except for those which form or provide a basis for the expert’s

opinions.

                  (b)    Notwithstanding the foregoing, (1) all documents provided or made known to

experts (including, without limitation, publications and documents produced in discovery), other than

those generated for the purpose of litigation and/or for the purpose of communicating with the expert,

that were considered by the expert in formulating his or her opinion (whether or not they support the

opinions), (2) the amount of time an expert spent on the litigation, and (3) the compensation received

by the expert for his work on the litigation are discoverable and may be the subject of questioning at

deposition or trial.

        25.       No discovery relating to work performed for this litigation can be taken from any non-

testifying consultant except to the extent that the consultant has provided information or opinions

that form a basis for a testifying expert’s opinion.

                                        Termination of Lawsuit

        26.       After termination of this Action, the provisions of this Protective Order shall continue

to be binding, except with respect to those documents and information that become a matter of public

record. This Court retains and shall have continuing jurisdiction over the Parties and recipients of the

Protected Matters for enforcement of the provisions of this Protective Order following termination

of this Action.

        27.       Within sixty (60) days after final termination of this Action by dismissal, judgment,

or settlement, counsel for the Party or Parties to this Action receiving Protected Matters shall return

or destroy the Protected Matters and all copies thereof, and will destroy all documents and things


                                                    25
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 26 of 27


containing information based on such Protected Matters, including all hard copy print of the

Source Code Material, except that counsel for each Party may retain one hard copy and one

electronic copy (excluding back-up copies maintained on storage systems in the regular course of

business) of (i) its correspondence file of this case; (ii) its pleadings file, including all briefs,

memoranda, affidavits, supporting materials, and all papers served on the Party; (iii) any briefs and

appendices on appeal; (iv) all legal research memoranda, expert communications, work product or

report, and other work product; (v) its file of deposition transcripts and accompanying exhibits;

and (vi) its file of hearing and trial transcripts and accompanying exhibits.

       28.      Nothing in the preceding paragraph requires destruction of data on outside counsel’s

back-up tapes for archival purposes. Protected Material should not be stored on back-up tapes beyond

what is authorized in Paragraph 27.

       29.      This Protective Order shall be binding upon the Parties and their attorneys,

successors, executors, personal representatives, administrators, heirs, legal representatives, assigns,

subsidiaries, divisions, employees, agents, independent contractors, or other persons or organizations

over which they have control. The terms of this Protective Order shall survive the final termination

of this action to the extent that any Protected Matters are not or do not become known to the public (or to

the extent that any Protected Matters have become known to the public due to a violation of this

Protective Order). This Court shall retain jurisdiction over this action for the purpose of enforcing this

Protective Order.

                                             Miscellaneous

       30.     If any Party violates the terms of this Protective Order, the Party violating this

Order shall be subject to sanctions, or any other remedies as appropriate, as ordered by the Court.

       31.     Nothing in this Protective Order imposes an affirmative obligation on a Party to make

discovery of any particular document, data, or other information.

       32.     Nothing in this order will be construed to limit in any way any Party’s use of its own


                                                   26
         Case 6:20-cv-00500-ADA Document 40 Filed 10/29/20 Page 27 of 27


Protected Matters nor will it affect any Party’s subsequent waiver of its own prior designation with

respect to its own Protected Matters.

       33.     Nothing in this Protective Order shall bar or otherwise restrict any attorney

herein from rendering advice to his client with respect to this Action and, in the course thereof,

referring to or relying upon his examination of Protected Matters produced by another Party or a

Non-Party; provided, however, that in rendering such advice and in otherwise communicating

with his client, the attorney shall not make specific disclosure of any item of the Protected

Matters that such person is prohibited from seeing.




          ORDERED this 29th             day of October __, 2020.




                                                ALAN D ALBRIGHT
                                                UNITED STATES DISTRICT JUDGE




                                                   27
